DETAILED ACTION
Response to Arguments 
Amendments filed 21 December 2020 have been fully considered. No arguments were presented.
Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 As MPEP § 706.07(b) states: “The claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114) where all the claims in the application after the entry of the submission under 37 CFR 1.114 and any entered supplemental amendments (A) are either identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114” (emphasis added). 
Here, applicant’s claims meet the requirements of 706.07(b). The narrowing limitation of “only DC power” has not made the claims patentably distinct from the application’s prior claims. The previous claims never mentioned any other power than DC power to power device. In fact the claims clearly stated “for being powered by the DC power”. The Binder reference, as shown below, Fig. 5 and [0061] only DC or only AC power is used to power the connected devices (e.g., “where the SIC is line-powered by alternating current (for example, by the electrical power main), in which case power/data splitter/combiner 504 is an AC power/data splitter/combiner, which separates a low-frequency alternating current power from the higher-frequency data signal. Otherwise, in the case where the SIC is line-powered by direct current, power/data splitter/combiner 504 is a DC power/data splitter/combiner, which separates direct current power from the data signal”). Such interpretation is further consistent with applicant’s own specification (e.g., [0035] of the PG Pub “The power signal may be a DC (Direct Current) power signal, or an AC (Alternating Current) power signal”). 
As such, the final rejection is proper. Claims are addressed in the rejection below. No arguments were presented in the response dated 21 December 2020.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6, 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Binder (US 2005.0163152) in view of Xu (2007.0126884)
Regarding claim 1, Binder disclose:
A device for displaying serially carried digital video data by a video display, for use with a Local Area Network (LAN) cable simultaneously carrying DC power and the serial digital video data over the same wires, the device comprising: a LAN connector for connecting to the LAN cable; a LAN transceiver coupled to the LAN connector receiving the serial digital video data from the LAN cable; a video connector for connecting to the video display, the video connector coupled to the transceiver for displaying the serial digital video data by the video display; software and a processor to execute the software coupled to control the transceiver; and wherein the transceiver and the processor are coupled to the LAN connector for being powered only by the DC power (see Fig. 5, 7, 10; [0061-0062, 0067, 0096, 0028, abstract, claim 103]; device 714/1002/500; where 500 can be incorporated into device to carry bidirectional serial data over same wires; LAN connection and cable; video display 714; DC power data splitter 500 for transferring bidirectional; LAN transceiver to receive digital data; cpu with firmware/software to carry out functions of device). 
While Binder discloses transferring digital data, including video data to display 714, it is not explicit as to, but Xu disclose:

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the use of HDMI to display high definition content, predictably increasing the versatility of the device allowing a broader range of content type, improving user experience, as well as allowing connection of various devices through a standardized transfer type to various types of display that can receive and display HD video through the HDMI connection.
Regarding claim 2, the rejection of claim 1 is incorporated herein. Binder further disclose:
further comprising the video display (see Fig 5; [0066-0067, 0028]). 
Regarding claim 3, the rejection of claim 2 is incorporated herein. Binder further disclose:
 the video display is coupled to the LAN connector for being powered by the DC power (see [0061, 0063, 0067]; Fig. 5).
Regarding claim 6, the rejection of claim 1 is incorporated herein. While Binder discloses transferring digital data, including video data to display 714, it is not explicit as to, but Xu disclose:
operative for displaying High Definition (HD) by the video display (see [0047]; HDMI to supply display content).
Regarding claim 12, the rejection of claim 1 is incorporated herein. Binder is not explicit as to, but Xu disclose:
further operative for receiving and displaying television channels by the video display (see [0013-0015]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include reception and display of television channels, predictably increasing the versatility of the device allowing a broader range of content type and improving user experience.
Regarding claim 13, the rejection of claim 12 is incorporated herein. Xu further disclose:
comprising, or consisting of, a television set (see [0013-0015]).

Claim 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Binder and Xu in view of Kituara (US 2007.0132725)
Regarding claim 4, the rejection of claim 1 is incorporated herein. While Binder discloses a video display 714, it is not explicit as to, but Kituara disclose:
wherein the video display comprises a silicon-based flat screen. Kituara at [0088] discloses such. Since each individual element are shown in the prior art, albeit in separate references, the differences between the claimed subject matter and prior art rests not in any individual element of function, but in the very combination itself – that is, in the substitution of the silicon based display of Kituara to that of Xu and Binder. Thus, the simple substitution of one known element for another producing a predictable result renders the claim oblivious. 
Regarding claim 5, the rejection of claim 4 is incorporated herein. Kituara further disclose:
the flat screen is LED (Light Emitting Diode), LCD (Liquid Crystal Display), or TFT (Thin-Film Transistor) based (see [0088]). 

Claim 15, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Binder and Xu  in view of Cho (US 2006.0067367).
Regarding claim 15, the rejection of claim 14 is incorporated herein. While binder discloses use of LAN connections and twisted wires at [0038, 0067], it is not explicit as to, but Cho disclose:
the LAN cable is based on, or uses, twisted-pair copper wires, the LAN transceiver is according to, compatible with, or based on, 1OBase-T, 10OBase-TX, or 1000Base-T, and the LAN connector is RJ-45 type connector (see [0005]). 

Regarding claim 19, the rejection of claim 14 is incorporated herein. While Binder discloses LAN connection at [0067], it is no explicit as to, but Cho disclose:
wherein the LAN is an Ethernet based LAN that is according to, compatible with, or based on, IEEE 802.3-2008 standard (see [0005]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the known techniques of Cho to that of Binder and Xu, to predictably provide a well-known standard to be used, which increases versatility of the device without the need for special cables to operate the device.

Claim 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Binder and Xu in view of Cho (US 2006.0067367) in further view of Chen (US 6/439.920)
Regarding claim 16, the rejection of claim 15 is incorporated herein. While Binder and Cho discloses LAN connection, they are not explicit as to, but Chen disclose:
the LAN cable is according to, compatible with, or based on, EIA/TIA-568 or EIA/TIA-570 (see col. 10 ln. 10-36)
Therefore, it would have been obvious ton combine the known techniques of Chen to that of Binder and Cho, to predictably increase the device versatility by providing the ability to use standardized and well known cabling, thus no need for additional, special cables to operate the device. 
Regarding claim 17, the rejection of claim 15 is incorporated herein. While Binder and Cho discloses LAN connection, they are not explicit as to, but Chen disclose:

Therefore, it would have been obvious ton combine the known techniques of Chen to that of Binder and Cho, to predictably increase the device versatility by providing the ability to use standardized and well known cabling, thus no need for additional, special cables to operate the device. 
Regarding claim 18, the rejection of claim 15 is incorporated herein. While Binder and Cho discloses LAN connection, they are not explicit as to, but Chen disclose:
the cable comprises Unshielded Twisted Pair (UTP) or Shielded Twisted Pair (STP) wires (see col. 10 ln. 10-36)
Therefore, it would have been obvious ton combine the known techniques of Chen to that of Binder and Cho, to predictably increase the device versatility by providing the ability to use standardized and well known cabling, thus no need for additional, special cables to operate the device. 

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Binder and Xu in view of Karam (US 2008.0244284).
Regarding claim 20, the rejection of claim 1 is incorporated herein. While Binder discusses DC power/data transfer at [0061], it is not explicit as to, but Karam disclose:
wherein the DC power and the serial digital data are carried according to, compatible with, or based on, IEEE 802.3af-2003 or IEEE 802.3at-2009 standard ( see [0003]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the known techniques of Karam to that of Binder and Xu, to predictably provide a globally applicable standards for data and power transfer, further increase in versatility of the device without the need for special cables to operate the device ([0003]). 

Claim 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Binder and Xu in view of AAPA (applicant’s admitted prior art). 
Regarding claim 21, the rejection of claim 1 is incorporated herein. Binder is not explicit as to, but AAPA disclose:
the serial digital video data comprises captured digital video data that is compressed according to a compression scheme ( see [0106 - 0113])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the known techniques of AAPA to that of Binder and Xu, to predictably provide video compression, which increases the image quality and speed to which data is transferred ([0112]). 
Regarding claim 22, the rejection of claim 21 is incorporated herein. AAPA further disclose:
the compression scheme is lossy or lossless type. (see [0112]).
Regarding claim 23, the rejection of claim 21 is incorporated herein. AAPA further disclose:
the compression scheme is according to, compatible with, or based on, JPEG (Joint Photographic Experts Group) or MPEG (Moving Picture Experts Group) standard (see [0112]). 

Claim 24-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Binder and Xu in view of Yamada (US 2004.0052504)
Regarding claim 24, the rejection of claim 1 is incorporated herein. Binder is explicit as to, but Yamada disclose:
for initiating and receiving telephone calls over a telephone network ( see Fig. 1; [0015, 0016, 0080-0081]; television device 20 capable of making and receiving calls). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the known techniques of Yamada to that of Binder and Xu, to provide a device 
Regarding claim 25, the rejection of claim 22 is incorporated herein. Yamada further disclose:
the telephone network is a cellular telephone network (see [0080-0081]; Fig. 1). 
Regarding claim 26, the rejection of claim 23 is incorporated herein. Yamada further disclose:
for initiating and receiving telephone calls over a cellular network ( see Fig. 1; [0015, 0016, 0080-0081]; television device 20 capable of making and receiving calls). 
Regarding claim 27, the rejection of claim 24 is incorporated herein. Yamada further disclose:
comprising, or consisting of, a cellular telephone device (see Fig. 1; cellular device 20).
Regarding claim 28, the rejection of claim 24 is incorporated herein. Yamada further disclose:
communication over the cellular network is according to, compatible with, or is based on, GSM (Global System for Mobile Communications), GPRS (General Packet Radio Service), CDMA (Code Division Multiple Access), EDGE (Enhanced Data Rates for GSM Evolution), 3GSM, DECT (Digital Enhanced Cordless Telecommunications), Digital AMPS, or iDEN (Integrated Digital Enhanced Network) (see [0081]).

Claim 30, 32-34, 58-62 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Binder in view of Kituara (US 2007.0132725)
Regarding claim 30, Binder disclose:
A device for use with a Local Area Network (LAN) cable simultaneously carrying DC power and bi- directional serial digital data over the same wires, the device comprising: a digital video camera for capturing digital video data; a LAN connector for connecting to the cable; a LAN transceiver coupled between the LAN connector and the digital video camera for transmitting the digital video data to the cable; a video display; an image processor coupled between the digital video camera and the transceiver 
While Binder describes a video camera 1016, it is not explicit as to, but Kituara disclose:
a device comprising a video camera for capturing video data and displaying the digital video data on a video display, an image processor coupled between the digital video camera and the transceiver for receiving the digital video data, for detecting an element in the digital video data, and for transmitting a signal responsive to the element detection; and software and a processor to execute the software coupled to control the image processor (see fig. 1-2, [0017, 0069-0071, 0084]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the camera within the device enclosure to predictably allow the user to easily control the display device through the use of the video camera’s image detection, while viewing the display, increasing the versatility of the device without the need for a remote control ([0069-0071]).
Regarding claims 32-34, claims 32-34 are rejected under the same rationale as claims 3-4. 
Regarding claim 58, the rejection of claim 30 is incorporated herein. Kituara further disclose:
the element is a body part (see [0071]). 
Regarding claim 59 the rejection of claim 58 is incorporated herein. Kituara further disclose:
the body part is a human hand (see [0071]). 
Regarding claim 60, the rejection of claim 59 is incorporated herein. Kituara further disclose:

Regarding claim 61, the rejection of claim 58 is incorporated herein. Kituara further disclose:
the body part is a human face (see [0071]). 
Regarding claim 62, the rejection of claim 30 is incorporated herein. Kituara further disclose:
responsive to a change in a position of the detected element (see [0093]). 

Claim 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Binder and Kituara in view of Xu (2007.0126884)
Regarding claim 35, the rejection of claim 30 is incorporated herein. Binder and Kituara are not explicit as to, but Xu disclose:
operative for displaying High Definition (HD) by the video display, wherein the video display is an HDMI (High- Definition Multimedia Interface) display for displaying HD video (see [0047]; HDMI to supply display content).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the use of HDMI to display high definition content, predictably increasing the versatility of the device allowing a broader range of content type, improving user experience, as well as allowing connection of various devices through a standardized transfer type to various types of display that can receive and display HD video through the HDMI connection.

Claim 42, 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Binder and Kituara in view of Cho (US 2006.0067367).
Claims 42, 46, are rejected under the same rationale as claims 15 and 19.

Claim 43-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Binder and Kituara in view of Cho (US 2006.0067367) in further view of Chen (US 6/439.920)
Claims 43-45, are rejected under the same rationale as claims 16-18

Claim 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Binder and Kituara in view of Karam.
Claims 47 are rejected under the same rationale as claims 20.

Claim 48-52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Binder and Kituara in view of AAPA
Regarding claim 48, the rejection of claim 30 is incorporated herein. While Binder and Kituara describe a digital video camera it is not explicit as to, the digital video camera comprises: an optical lens for focusing received light; a photosensitive image sensor array disposed approximately at an image focal point plane of the optical lens for capturing an image and producing electronic image information representing the image; and an analog-to-digital (A/D) converter coupled to the image sensor for generating a digital data representation of the image. However, AAPA at Fig. 7, [0106-0113] discloses such. Since each individual element are shown in the prior art, albeit in separate references, the differences between the claimed subject matter and prior art rests not in any individual element function, but in the very combination itself – that is, in the substitution of the digital camera of AAPA to that of Kituara and Binder. Thus, the simple substitution of one known element for another producing a predictable result renders the claim oblivious. 
Regarding claim 49, the rejection of claim 48 is incorporated herein. AAPA further disclose:
the image sensor array is based on, or uses, Charge-Coupled Devices (CCD) or Complementary Metal-Oxide-Semiconductor (CMOS) elements (see [0106-0113; Fig. 7). 
Claims 50-52 are rejected under the same rationale as claims 21-23.

Claim 53-57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Binder and Kituara in view of Yamada.
Claims 53-57 are rejected under the same rationale as claims 24-28.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BUKOWSKI/
Primary Examiner, Art Unit 2621